Citation Nr: 0707982	
Decision Date: 03/16/07    Archive Date: 04/09/07

DOCKET NO.  05-19 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for glaucoma, to include as 
secondary to service-connected diabetes mellitus.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel




INTRODUCTION

The veteran had active military service from October 1968 to 
March 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied service connection for glaucoma, secondary to 
diabetes mellitus.


FINDING OF FACT

The competent evidence of record does not relate the 
veteran's glaucoma to active service or to his service-
connected diabetes mellitus.


CONCLUSION OF LAW

Glaucoma was not incurred in or aggravated by active service, 
nor is proximately due to or caused by a service-connected 
disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.310(a) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got pertaining 
to your claim(s)." Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Here, the RO notified the veteran of the information and 
evidence necessary to substantiate the service connection 
claim for glaucoma, secondary to diabetes mellitus and the 
respective responsibilities of each party for obtaining and 
submitting evidence by way of a December 2003 VA letter, 
prior to the October 2004 rating decision.  Specifically, the 
RO notified the veteran that VA would obtain all relevant 
evidence in the custody of a Federal department or agency.  
The RO notified the veteran of his responsibility to respond 
in a timely manner to VA's requests for specific information 
and to provide a properly executed release so that VA could 
request the records for him.  The RO also requested the 
veteran to send any relevant treatment records, which, in 
effect, would include any evidence in his possession.  

During the pendency of this appeal, the Court of Appeals for 
Veterans' Claims (Court) further redefined the requirements 
of the VCAA to include notice that a disability rating and an 
effective date for award of benefits would be assigned if 
service connection is granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Board interprets the 
ruling in Dingess/Hartman as applying to any matter involving 
an award of a disability rating and/or an effective date for 
award of benefits.  The December 2003 letter did not provide 
the veteran with notice of the laws regarding degrees of 
disability or effective dates for any grant of service 
connection.  However, since no new disability rating or 
effective date for award of benefits will be assigned, as 
discussed below, any defect with respect to the content of 
the notice requirement was non-prejudicial.

Additionally, VA has obtained all relevant, identified, and 
available evidence.  VA also has provided the necessary VA 
examination.  The veteran has not referred to any additional, 
unobtained, available, relevant evidence.  Therefore, VA has 
satisfied all duties to notify and assist the veteran.

Analysis

The veteran seeks service connection for glaucoma as 
secondary to his diabetes mellitus.

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

In addition, service connection can be granted on a secondary 
basis.  Except as provided in 38 C.F.R. § 3.300(c), 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).

When aggravation of a veteran's non-service-connected 
condition is proximately due to or the result of a 
service-connected condition, the veteran shall be compensated 
for the degree of disability over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  The Court held that the term 
"disability" refers to impairment of earning capacity, and 
that such definition mandates that any additional impairment 
of earning capacity resulting from an already service-
connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, shall be 
compensated.

The Board notes that 38 C.F.R. § 3.310, the regulation which 
governs claims for secondary service connection was recently 
amended.  The intended effect of this amendment is to conform 
VA regulations to the Allen decision.  71 Fed. Reg. 52, 744 
(Sept 7, 2006) (to be codified at 38 C.F.R. § 3.310(b)).  
Since VA has been complying with Allen since 1995, the 
regulatory amendment effects no new liberalization or 
restriction in this appeal.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Initially, the record shows that the veteran was granted 
service connection for diabetes mellitus in November 2001.  
The record also shows that he currently has a diagnosis of 
glaucoma.  An August 2004 VA examination report notes that an 
April 2004 visual field test was indicative of glaucoma.

Upon review, however, the medical evidence of record does not 
relate the glaucoma diagnosis to the service-connected 
diabetes mellitus.  An August 2004 VA examination report 
shows the claims file was reviewed and that although there 
was a larger percentage of diabetics who had glaucoma than in 
the population at large, there was no causal relationship in 
most cases.  The examiner further found that it was unlikely 
that the diabetes was the cause of the glaucoma in the 
veteran's case.  VA medical records dated in September 2001 
and May 2003 also do not show that the veteran's service 
connected diabetes mellitus aggravated or caused his 
glaucoma.

Although the veteran has argued that his glaucoma is related 
to his diabetes mellitus, this is not a matter for an 
individual without medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, while the Board has 
considered the veteran's lay assertions, they do not outweigh 
the medical evidence of record, which shows that there is no 
link between the veteran's glaucoma and his diabetes 
mellitus.  A competent medical expert makes this opinion and 
the Board is not free to substitute its own judgment for that 
of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

While the veteran has primarily sought entitlement to service 
connection on a secondary basis, the Board also notes that 
service connection on a direct basis is not warranted either.  
There is no competent evidence of record indicating that the 
veteran's glaucoma had its onset in service or is in any way 
related to active service.  The service medical records and 
post service medical reports are negative in this regard.

In sum, the preponderance of the evidence is against the 
service connection claim for glaucoma, to include as 
secondary to diabetes mellitus; thus, the claim is denied.  
In making this decision, the Board has considered the benefit 
of the doubt doctrine; however, as the evidence is not 
equally-balanced, in this regard, it does not apply.  Gilbert 
v. Derwinski, 1 Vet. App. at 57-58; 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.


ORDER

Entitlement to glaucoma, to include as secondary to diabetes 
mellitus is denied.



____________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


